Exhibit 10.6

Amended and Restated on May 27, 2015


VMWARE, INC.
AMENDED AND RESTATED 2007 EQUITY AND INCENTIVE PLAN
1.PURPOSE; TYPES OF AWARDS; CONSTRUCTION.
The purpose of the VMware, Inc. 2007 Equity and Incentive Plan is to attract,
motivate and retain employees and independent contractors of the Company and any
Subsidiary and Affiliate and non-employee directors of the Company, any
Subsidiary or any Affiliate. The Plan is also designed to encourage stock
ownership by such persons, thereby aligning their interest with those of the
Company’s shareholders and to permit the payment of compensation that qualifies
as performance-based compensation under Section 162(m) of the Code. Pursuant to
the provisions hereof, there may be granted Options (including “incentive stock
options” and “non-qualified stock options”), and Other Stock-Based Awards,
including but not limited to Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights (payable in shares) and Other Cash-Based Awards.
The 2007 Equity and Incentive Plan will become effective as of the date of the
adoption by the Board.
2.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
set forth below:
(a)    “Adoption Date” means the date that the Plan was adopted by the Board.
(b)    “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
(c)    “Award” means individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards or
Other Cash-Based Awards.
(d)    “Award Terms” means any written agreement, contract, notice or other
instrument or document evidencing an Award.
(e)    “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 of
the Exchange Act.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Change in Control” of the Company means and includes any of the
following occurrences:
(i)    Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes a
Beneficial Owner in connection with subsection (ii) below. For the avoidance of
doubt, any change in the Persons who are the direct or indirect Beneficial
Owners of the securities of Parent will not be




--------------------------------------------------------------------------------



deemed to constitute a change in the direct or indirect Beneficial Owners of the
Company for purposes of this subsection (i);
(ii)    There is consummated a merger or consolidation of the Company with any
other corporation or similar entity, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger of consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities;
(iii)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than, following a “355 Distribution” (as defined below), a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale;
(iv)    The individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Board; or
(v)    Parent becomes the Beneficial Owner of 90% or more of each class of the
Company’s then-outstanding capital stock through a transaction or series of
transactions, including without limitation, a tender for shares or otherwise,
and regardless of whether the transaction or series of transactions has been
fully consummated at such time.
Any other provision of this definition notwithstanding, the term Change in
Control will not be deemed to have occurred by virtue of Parent’s distribution
or transfer of the Company’s shares in a transaction intended to qualify as a
tax-free distribution or transfer under Code Section 355 (“355 Distribution”).
(h)    “Cause” has the meaning set forth in the Grantee’s employment or other
agreement with the Company, any Subsidiary or any Affiliate, if any, provided
that if the Grantee is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause has the meaning set forth below:
(i)    willful neglect, failure or refusal by the Participant to perform his or
her employment duties (except resulting from the Participant’s incapacity due to
illness) as reasonably directed by his or her employer;

2

--------------------------------------------------------------------------------



(ii)    willful misconduct by the Participant in the performance of his or her
employment duties;
(iii)    the Participant’s indictment for a felony (other than traffic related
offense) or a misdemeanor involving moral turpitude; or
(iv)    the Participant’s commission of an act involving personal dishonesty
that results in financial, reputational, or other harm to the Company and its
Affiliates and Subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property.
provided, however, that the Award Terms may include a definition of Cause that
modifies or supersedes this definition.
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(j)    “Committee” means the Compensation Committee of the Board. Unless other
determined by the Board, the Committee will be comprised solely of directors who
are (a) “non-employee directors” under Rule 16b-3 of the Exchange Act, (b)
“outside directors” under Section 162(m) of the Code and (c) who otherwise meet
the definition of “independent directors” pursuant to the applicable
requirements of any national stock exchange upon which the Stock is listed. Any
director appointed to the Committee who does not meet the foregoing requirements
should recuse himself or herself form all determinations pertaining to Rule
16b-3 of the Exchange Act and Section 162(m) of the Code.
(k)    “Company” means VMware, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.
(l)    “Covered Employee” has the meaning set forth in Section 162(m)(3) of the
Code.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
(n)    “Exchange Offer” means the offer by the Company to exchange awards issued
under the Plan for awards of or with respect to the common stock of Parent held
by certain employees of the Company and its Subsidiaries, as set forth in more
detail in the Offer to Exchange expected to be filed by the Company and Parent.
(o)    “Fair Market Value” means the closing sales price per share of Stock on
the principal securities exchange on which the Stock is traded (i) on the date
of grant or (ii) on such other date on which the fair market value of Stock is
required to be calculated pursuant to the terms of an Award, provided that if
there is no such sale on the relevant date, then on the last

3

--------------------------------------------------------------------------------



previous day on which a sale was reported; if the Stock is not listed for
trading on a national securities exchange, the fair market value of Stock will
be determined in good faith by the Board.
(p)    “Grantee” means a person who, as an employee or independent contractor of
or non-employee director with respect to the Company, a Subsidiary or an
Affiliate, has been granted an Award under the Plan.
(q)    “Incumbent Board” means the members of the Board as of February 25, 2015.
Notwithstanding the preceding sentence, any individual who becomes a member of
the Board after such effective date whose election, or nomination for election
by the stockholders of the Company, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such member were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
(r)    “ISO” means any Option designated as and intended to be and which
qualifies as an incentive stock option within the meaning of Section 422 of the
Code.
(s)    “NQSO” means any Option that is designated as a nonqualified stock option
or which does not qualify as an ISO.
(t)    “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.
(u)    “Other Cash-Based Award” means a cash-based Award granted to a Grantee
under Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.
(v)    “Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) hereof, that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.
(w)    “Parent” means EMC Corporation, a Massachusetts corporation.
(x)    “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return

4

--------------------------------------------------------------------------------



on investment (discounted or otherwise), net cash provided by operations, or
cash flow in excess of cost of capital; (xi) implementation or completion of
critical projects or processes; (xii) economic value created; (xiii) cumulative
earnings per share growth; (xiv) operating margin or profit margin; (xv) common
stock price or total stockholder return; (xvi) cost targets, reductions and
savings, productivity and efficiencies; (xvii) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and (xix)
any combination of, subset or component of, or a specified increase in, any of
the foregoing. Where applicable, the Performance Goals may be expressed in terms
of attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee. The Performance Goals
may include a threshold level of performance below which no payment will be made
(or no vesting will occur), levels of performance at which specified payments
will be made (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur). Each of the foregoing Performance Goals will be determined
in accordance with generally accepted accounting principles and will be subject
to certification by the Committee; provided that, to the extent an Award is
intended to satisfy the performance-based compensation exception to the limits
of Section 162(m) of the Code and then to the extent consistent with such
exception, the Committee has the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Subsidiary or Affiliate or the financial statements of the
Company or any Subsidiary or Affiliate, in response to changes in applicable
laws or regulations, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent in occurrence or related
to the disposal of a segment of a business or related to a change in accounting
principles.
(y)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) of the Exchange Act but excluding (i) the Company or
Parent, any of their respective subsidiaries or any employee benefit plan
sponsored or maintained by the Company, Parent or any of their respective
subsidiaries (including any trustee or other fiduciary of any such plan), (ii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, provided, however, that the exclusion from
this definition of Parent, its subsidiaries or employee benefits plans sponsored
by Parent, as set forth in subclause (i), will no longer apply and will not be
reinstated once Parent is no longer the Beneficial Owner, directly or
indirectly, of securities of

5

--------------------------------------------------------------------------------



the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities.
(z)    “Plan” means this VMware, Inc. 2007 Equity and Incentive Plan, as amended
from time to time.
(aa)    “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(ii) that is subject to certain restrictions and to a risk of
forfeiture.
(bb)    “Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iii) of the Plan to receive shares of Stock subject to certain restrictions
and to a risk of forfeiture.
(cc)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.
(dd)    “Stock” means shares of Class A common stock, par value $0.01 per share,
of the Company.
(ee)    “Stock Appreciation Right” means an Award that entitles a Grantee upon
exercise to the excess of the Fair Market Value of the Stock underlying the
Award over the base price established in respect of such Stock.
(ff)    “Subsidiary” means any entity in an unbroken chain of entities beginning
with the Company if, at the time of granting of an Award, each of the entities
(other than the last entity in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other entities in the chain.
3.    ADMINISTRATION.
(a)    The Plan will be administered by the Committee or, at the discretion of
the Board, the Board. In the event the Board is the administrator of the Plan,
references herein to the Committee will be deemed to include the Board. The
Board may from time to time appoint a member or members of the Committee in
substitution for or in addition to the member or members then in office and may
fill vacancies on the Committee however caused. Subject to applicable law, the
Board or the Committee may delegate to a sub-committee or individual the ability
to grant Awards to employees who are not subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised.
(b)    The decision of the Committee as to all questions of interpretation and
application of the Plan will be final, binding and conclusive on all persons.
The Committee has the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without

6

--------------------------------------------------------------------------------



limitation, the authority to grant Awards, to determine the persons to whom and
the time or times at which Awards will be granted, to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and Performance Goals
relating to any Award; to determine Performance Goals no later than such time as
is required to ensure that an underlying Award which is intended to comply with
the requirements of Section 162(m) of the Code so complies; to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, accelerated (including upon a “change in control”),
exchanged, or surrendered; to make adjustments in the terms and conditions
(including Performance Goals) applicable to Awards; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Award Terms
(which need not be identical for each Grantee); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Terms granted hereunder in the manner
and to the extent it deems expedient to carry the Plan into effect and will be
the sole and final judge of such expediency. No Committee member will be liable
for any action or determination made with respect to the Plan or any Award.
4.    ELIGIBILITY.
(a)    Awards may be granted to officers, employees, independent contractors and
non-employee directors of the Company or of any of the Subsidiaries and
Affiliates; provided, that (i) ISOs may be granted only to employees (including
officers and directors who are also employees) of the Company or any of its
“related corporations” (as defined in the applicable regulations promulgated
under the Code) and (ii) Awards may be granted only to eligible persons who are
not employed by the Company or a Subsidiary if such persons perform substantial
services for the Company or a Subsidiary.
(b)    No ISO may be granted to any employee of the Company or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or Parent or a Subsidiary, unless
the purchase price for the stock under such ISO is at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, will not
be exercisable more than five years from the date it is granted. In determining
the stock ownership under this paragraph, the provisions of Section 424(d) of
the Code will control.
(c)    No Award, except for Restricted Stock, may be granted to any employee or
independent contractor who is subject to Section 409A of the Code if such person
is an employee or independent contractor of an Affiliate that is not a
Subsidiary, unless such Award conforms to the requirements of Section 409A.
5.    STOCK SUBJECT TO THE PLAN.
(a)    The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan (the “Share Limit”) is 121,550,000, subject
to adjustment as

7

--------------------------------------------------------------------------------



provided herein, not including shares of stock added to the Share Limit pursuant
to Section 5(b). The aggregate number of shares of Stock made subject to Awards
granted during any fiscal year to any single individual may not exceed
3,000,000. Such shares may, in whole or in part, be authorized but unissued
shares or shares that have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If any shares subject to an Award
(other than Awards substituted or assumed pursuant to Section 5(b) herein) are
forfeited, cancelled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the Grantee, the
shares of stock with respect to such Award will, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan.
(b)    The Company may substitute or assume equity awards of acquired entities
in connection with mergers, reorganizations, separations, or other transactions
to which Section 424(a) of the Code applies. The number of shares of Stock
reserved pursuant to Section 5 will be increased by the corresponding number of
equity awards assumed and, in the case of a substitution, by the net increase in
the number of shares of Stock subject to equity awards before and after the
substitution.
(c)    Except as provided in an Award Term or as otherwise provided in the Plan,
in the event of any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Stock, or other property), recapitalization, stock
split, reverse split, reorganization, merger, consolidation, spin-off,
recapitalization, combination, repurchase, or share exchange, or other similar
corporate transaction or event, the Committee will make such equitable changes
or adjustments as it deems necessary or appropriate to any or all of (i) the
number and kind of shares of Stock or other property (including cash) that may
thereafter be issued in connection with Awards or the total number of Awards
issuable under the Plan, (ii) the number and kind of shares of Stock or other
property issued or issuable in respect of outstanding Awards, (iii) the exercise
price, grant price or purchase price relating to any Award, (iv) the Performance
Goals and (v) the individual limitations applicable to Awards; provided that,
with respect to ISOs, any adjustment will be made in accordance with the
provisions of Section 424(h) of the Code and any regulations or guidance
promulgated thereunder, and provided further that no such adjustment will cause
any Award hereunder which is or becomes subject to Section 409A of the Code to
fail to comply with the requirements of such section.
6.    SPECIFIC TERMS OF AWARDS.
(a)    General. Subject to the terms of the Plan and any applicable Award Terms,
(i) the term of each Award will be for such period as may be determined by the
Committee, and (ii) payments to be made by the Company or a Subsidiary or
Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee determines at the date of grant or thereafter,
including, without limitation, cash, Stock or other property, and may be made in
a single payment or transfer, in installments, or, subject to the requirements
of Section 409A of the Code on a deferred basis.
(b)    Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The

8

--------------------------------------------------------------------------------



Committee will determine the terms and conditions of such Awards, consistent
with the terms of the Plan. Options and Stock Appreciation Rights (“SARs”) are
subject to a minimum one-year vesting period following grant, with the exception
that up to 5% of the available shares of Stock reserved for grant may be subject
to such Awards without such minimum vesting period.
(i)    Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
(A)    The Award Terms evidencing the grant of an Option under the Plan will
designate the Option as an ISO or an NQSO.
(B)    The exercise price per share of Stock purchasable under an Option will be
determined by the Committee, but in no event may the exercise price of an Option
per share of Stock be less than the Fair Market Value of a share of Stock as of
the date of grant of such Option. The purchase price of Stock as to which an
Option is exercised must be paid in full at the time of exercise; payment may be
made in cash, which may be paid by check, or other instrument acceptable to the
Company, or, with the consent of the Committee, in shares of Stock, valued at
the Fair Market Value on the date of exercise (including shares of Stock that
otherwise would be distributed to the Grantee upon exercise of the Option), or
if there were no sales on such date, on the next preceding day on which there
were sales or (if permitted by the Committee and subject to such terms and
conditions as it may determine) by surrender of outstanding Awards under the
Plan, or the Committee may permit such payment of exercise price by any other
method it deems satisfactory in its discretion. In addition, subject to
applicable law and pursuant to procedures approved by the Committee, payment of
the exercise price may be made pursuant to a broker-assisted cashless exercise
procedure. Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements must be paid promptly upon notification of the
amount due. The Committee may permit the minimum amount of tax withholding to be
paid in shares of Stock previously owned by the employee, or a portion of the
shares of Stock that otherwise would be distributed to such employee upon
exercise of the Option, or a combination of cash and shares of such Stock.
(C)    Options will be exercisable over the exercise period (which may not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Terms; provided that,
the Committee has the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate.
(D)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Options granted to such Grantee,
to the extent that they are exercisable at the time of such termination, will
remain exercisable for such period as may be provided in the applicable Award
Terms, but in no event following the expiration of their term. The treatment of
any Option that is unexercisable as of the date of such termination will be as
set forth in the applicable Award Terms.
(E)    Options may be subject to such other conditions, as the Committee may
prescribe in its discretion or as may be required by applicable law.

9

--------------------------------------------------------------------------------



(F)    Notwithstanding anything to the contrary herein, grants of Options may be
made hereunder which have the terms and conditions set forth in the Exchange
Offer.
(ii)    Restricted Stock.
(A)    The Committee may grant Awards of Restricted Stock under the Plan,
subject to such restrictions, terms and conditions, as the Committee may
determine in its sole discretion and as evidenced by the applicable Award Terms
(provided that any such Award is subject to the vesting requirements described
herein). The vesting of a Restricted Stock Award granted under the Plan may be
conditioned upon the completion of a specified period of employment or service
with the Company, any Subsidiary or an Affiliate, upon the attainment of
specified Performance Goals or upon such other criteria as the Committee may
determine in its sole discretion.
(B)    The Committee will determine the purchase price, which, to the extent
required by law, may not be less than par value of the Stock, to be paid by the
Grantee for each share of Restricted Stock or unrestricted stock or stock units
subject to the Award. The Award Terms with respect to such stock award will set
forth the amount (if any) to be paid by the Grantee with respect to such Award
and when and under what circumstances such payment is required to be made.
(C)    Except as provided in the applicable Award Terms, no shares of Stock
underlying a Restricted Stock Award may be assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such shares of Stock have vested
in accordance with the terms of such Award.
(D)    If and to the extent that the applicable Award Terms may so provide, a
Grantee will have the right to vote and receive dividends on Restricted Stock
granted under the Plan. Unless otherwise provided in the applicable Award Terms,
any Stock received as a dividend on or in connection with a stock split of the
shares of Stock underlying a Restricted Stock Award will be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.
(E)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock granted to such
Grantee will be subject to the terms and conditions specified in the applicable
Award Terms.
(F)    Notwithstanding anything to the contrary herein, grants of Restricted
Stock may be made hereunder which have the terms and conditions set forth in the
Exchange Offer.
(iii)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

10

--------------------------------------------------------------------------------



(A)    At the time of the grant of Restricted Stock Units, the Committee may
impose such restrictions or conditions to the vesting of such Awards as it, in
its discretion, deems appropriate, including, but not limited to, the
achievement of Performance Goals. The Committee has the authority to accelerate
the settlement of any outstanding award of Restricted Stock Units at such time
and under such circumstances as it, in its sole discretion, deems appropriate,
subject compliance with the requirements of Section 409A of the Code.
(B)    Unless otherwise provided in the applicable Award Terms or except as
otherwise provided in the Plan, upon the vesting of a Restricted Stock Unit
there will be delivered to the Grantee, as soon as practicable following the
date on which such Award (or any portion thereof) vests, that number of shares
of Stock equal to the number of Restricted Stock Units becoming so vested.
(C)    Subject to compliance with the requirements of Section 409A of the Code,
Restricted Stock Units may provide the Grantee with the right to receive
dividend equivalent payments with respect to Stock actually or notionally
subject to the Award, which payments may be either made currently or credited to
an account for the Grantee, and may be settled in cash or Stock, as determined
by the Committee. Any such settlements and any such crediting of dividend
equivalents may be subject to such conditions, restrictions and contingencies as
the Committee may establish, including the reinvestment of such credited amounts
in Stock equivalents.
(D)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock Units granted
to such Grantee will be subject to the terms and conditions specified in the
applicable Award Terms.
(iv)    Other Stock-Based or Cash-Based Awards.
(A)    The Committee is authorized to grant Awards to Grantees in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. The Committee will determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under Section 6(iv) may be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Stock, other Awards, notes or other property, as
the Committee will determine, subject to any required corporate action.
(B)    With respect to a Covered Employee, the maximum value of the aggregate
payment that any Grantee may receive with respect to Other Cash-Based Awards
pursuant to this Section 6(b)(iv) in respect of any annual performance period is
$5,000,000 and for any other performance period in excess of one year, such
amount multiplied by a fraction, the numerator of which is the number of months
in the performance period and the denominator of which is twelve. No payment may
be made to a Covered Employee prior to the certification by the Committee that
the Performance Goals have been attained. The Committee

11

--------------------------------------------------------------------------------



may establish such other rules applicable to the Other Stock- or Cash-Based
Awards to the extent not inconsistent with Section 162(m) of the Code.
(C)    Payments earned in respect of any Cash-Based Award may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
7.    GENERAL PROVISIONS.
(a)    Nontransferability, Deferrals and Settlements. Unless otherwise
determined by the Committee or provided in an Award Term or set forth below, but
in accordance with the Code and any applicable laws, Awards will not be
transferable by a Grantee except by will or the laws of descent and distribution
and will be exercisable during the lifetime of a Grantee only by such Grantee or
his guardian or legal representative. Any attempted assignment or transfer of an
Award will be null and void and without effect, except as herein provided,
including without limitation any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition, attachment,
divorce, trustee process or similar process, whether legal or equitable, upon
such Award. The Committee may permit Grantees to elect to defer the issuance of
shares of Stock or the settlement of Awards in cash under such rules and
procedures as established under the Plan to the extent that such deferral
complies with Section 409A of the Code and any regulations or guidance
promulgated thereunder.
(b)    Leave of Absence; Reduction in Service Level. The Committee may
determine, in its discretion (i) whether, and the extent to which, an Award will
vest during a leave of absence, (ii) whether, and the extent to which, a
reduction in service level (for example, from full-time to part-time
employment), will cause a reduction, or other change, in an Award, and (iii)
whether a leave of absence or reduction in service will be deemed a termination
of employment or service for the purpose of the Plan and the Award Terms. The
Committee will also determine all other matters relating to whether the
employment or service of a recipient of an Award is continuous for purposes of
the Plan and the Award Terms.
(c)    No Right to Continued Employment, etc. Nothing in the Plan or in any
Award granted or any Award Terms, promissory note or other agreement entered
into pursuant hereto confers upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or the
applicable Award Terms or to interfere with or limit in any way the right of the
Company or any such Subsidiary or Affiliate to terminate such Grantee’s
employment or service.
(d)    Cancellation and Rescission of Awards. The following provisions of this
Section 7(d) applies to Awards granted to (i) Grantees who are classified by the
Company or a Subsidiary as an executive officer, senior officer, or officer
(collectively, “Officers”) of the Company or a Subsidiary, (ii) Grantees who are
non-employee directors of the Company, and (iii) certain other Grantees
designated by the Committee or the Board to be subject to the terms of this
Section 7(d) (such designated Grantees together with Officers and non-employee
directors are referred to collectively as “Senior Grantees”). The Committee or
the Board, in its sole discretion, may cancel, rescind, forfeit, suspend or
otherwise limit or restrict any unexpired

12

--------------------------------------------------------------------------------



Award at any time if the Senior Grantee engages in “Detrimental Activity” (as
defined below). Furthermore, in the event a Senior Grantee engages in
Detrimental Activity at any time prior to or during the six months after any
exercise of an Award, lapse of a restriction under an Award or delivery of
Common Stock pursuant to an Award, such exercise, lapse or delivery may be
rescinded until the later of (i) two years after such exercise, lapse or
delivery or (ii) two years after such Detrimental Activity. Upon such
rescission, the Company at its sole option may require the Senior Grantee to (i)
deliver and transfer to the Company the shares of Stock received by the Senior
Grantee upon such exercise, lapse or delivery, (ii) pay to the Company an amount
equal to any realized gain received by the Senior Grantee from such exercise,
lapse or delivery, (iii) pay to the Company an amount equal to the market price
(as of the exercise, lapse or delivery date) of the Stock acquired upon such
exercise, lapse or delivery minus the respective price paid upon exercise, lapse
or delivery, if applicable or (iv) pay the Company an amount equal to any cash
awarded with respect to an Award. The Company will be entitled to set-off any
such amount owed to the Company against any amount owed to the Senior Grantee by
the Company. Further, if the Company commences an action against such Senior
Grantee (by way of claim or counterclaim and including declaratory claims), in
which it is preliminarily or finally determined that such Senior Grantee engaged
in Detrimental Activity or otherwise violated this Section 7(d), the Senior
Grantee must reimburse the Company for all costs and fees incurred in such
action, including but not limited to, the Company’s reasonable attorneys’ fees.
Upon the effective date of a Change in Control, Section 7(d) will no longer be
applicable or enforceable with respect to Awards granted (either before or after
the Change in Control) to Senior Grantees. As used in this Section 7(d),
“Detrimental Activity” includes: (i) the failure to comply with the terms of the
Plan or Award Terms; (ii) the failure to comply with any term set forth in the
Company’s Key Employee Agreement (irrespective of whether the Senior Grantee is
a party to the Key Employee Agreement); (iii) any activity that results in
termination of the Senior Grantee’s employment for Cause; (iv) a violation of
any rule, policy, procedure or guideline of the Company; or (v) the Senior
Grantee being convicted of, or entering a guilty plea with respect to a crime
whether or not connected with the Company.
(e)    Taxes. The Company, any Subsidiary and any Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority includes authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Grantee’s tax
obligations; provided, however, that the amount of tax withholding to be
satisfied by withholding Stock will be limited to the minimum amount of taxes,
including employment taxes, required to be withheld under applicable federal,
state and local law.
(f)    Stockholder Approval; Amendment and Termination. The Plan takes effect on
the Adoption Date, subject to the requisite approval of a majority of the
stockholders of the Company, which approval must occur within twelve (12) months
of the date that the Plan is adopted by the Board. If such approval has not been
obtained within the twelve (12) month

13

--------------------------------------------------------------------------------



period, all Awards previously granted, exercised or purchased under the Plan
will be rescinded, canceled and become null and void. The Board may amend, alter
or discontinue the Plan and outstanding Awards thereunder, but no amendment,
alteration, or discontinuation may be made that would impair the rights of a
Grantee under any Award theretofore granted without such Grantee’s consent, or
that without the approval of the stockholders (as described below) would, except
in the case of an adjustment as provided in Section 5, increase the total number
of shares of Stock reserved for the purpose of the Plan. In addition,
stockholder approval will be required with respect to any amendment with respect
to which shareholder approval is required under the Code, the rules of any stock
exchange on which Stock is then listed or any other applicable law. Unless
earlier terminated by the Board pursuant to the provisions of the Plan, the Plan
will terminate on the tenth anniversary of (i) its Adoption Date or (ii) the
date the Plan is approved by a majority of the stockholders of the Company,
whichever is earlier. No Awards may be granted under the Plan after such
termination date.
(g)    No Rights to Awards; No Stockholder Rights. No Grantee haves any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Grantees. No Grantee has any right to payment or settlement
under any Award unless and until the Committee or its designee determines that
payment or settlement is to be made. Except as provided specifically herein, a
Grantee or a transferee of an Award has no rights as a stockholder with respect
to any shares covered by the Award until the date of the issuance of such
shares.
(h)    Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award will gives any such Grantee any rights that are greater
than those of a general creditor of the Company.
(i)    No Fractional Shares. No fractional shares of Stock will be issued or
delivered pursuant to the Plan or any Award. The Committee will determine
whether cash, other Awards, or other property will be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
will be forfeited or otherwise eliminated.
(j)    Regulations and Other Approvals.
(i)    The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan is subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
(ii)    Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award may be granted or payment made or Stock issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

14

--------------------------------------------------------------------------------



(iii)    In the event that the disposition of Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock will be restricted against transfer to
the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.
(k)    Section 409A. This Plan is intended to comply and will be administered in
a manner that is intended to comply with Section 409A of the Code and will be
construed and interpreted in accordance with such intent. To the extent that an
Award, issuance or payment is subject to Section 409A of the Code, it will be
awarded or issued or paid in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Any provision of this Plan that would cause an Award, issuance
or payment to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply with Code Section 409A (which amendment may be
retroactive to the extent permitted by applicable law).
(l)    Governing Law. The Plan and all determinations made and actions taken
pursuant hereto is governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof. Notwithstanding anything to
the contrary herein, the Committee, in order to conform with provisions of local
laws and regulations in foreign countries in which the Company or its
Subsidiaries operate, has sole discretion to (i) modify the terms and conditions
of Awards made to Grantees employed outside the United States, (ii) establish
sub-plans with modified exercise procedures and such other modifications as may
be necessary or advisable under the circumstances presented by local laws and
regulations, and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan or any sub-plan
established hereunder.
(m)    Merger or Consolidation. Subject to any required action by the
stockholders, if the Company is the surviving corporation in any merger or
consolidation (other than a merger or consolidation in which the Company
survives but in which a majority of its outstanding shares are converted into
securities of another corporation or are exchanged for other consideration), any
Award granted hereunder will pertain and apply to the securities which a holder
of the number of shares of stock of the Company then subject to the Award is
entitled to receive, but a dissolution or liquidation of the Company or a merger
or consolidation in which the Company is not the surviving corporation or in
which a majority of its outstanding shares are so converted or exchanged will
cause every Award hereunder to terminate; provided that if any such dissolution,
liquidation, merger or consolidation is contemplated, the Company must either
(a) arrange for any corporation succeeding to the business and assets of the
Company to issue to the Participants replacement Awards (which, in the case of
Incentive Stock Options, satisfy, in the determination of the Committee, the
requirements of Section 424 of the Code) on such

15

--------------------------------------------------------------------------------



corporation’s stock which will to the extent possible preserve the value of the
outstanding Awards or (b) contingent upon consummation of such transaction, make
the outstanding Awards fully exercisable or cause all of the applicable
restrictions to which outstanding Stock Awards are subject to lapse, in each
case, on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Committee, following the exercise of the Award or the issuance
of shares of Common Stock, as the case may be, to participate as a stockholder
in any such dissolution, liquidation, merger or consolidation and the Award will
terminate immediately following consummation of any such transaction. The
existence of the Plan will not prevent any such change or other transaction, and
no Participant hereunder has any right except as herein expressly set forth.
Notwithstanding the foregoing provisions of this Section 7(m), Awards subject to
and intended to satisfy the requirements of Section 409A of the Code will be
construed and administered consistent with such intent.



16